                                                                                    Case 4:20-cv-03232-JSW Document 68 Filed 06/29/21 Page 1 of 3



                                                                             1   NICHOLAS A. CARLIN, State Bar No. 112532
                                                                                 nac@phillaw.com
                                                                             2   KYLE P. O’MALLEY, State Bar No. 330184
                                                                                 kpo@phillaw.com
                                                                             3
                                                                                 PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                             4
                                                                                 39 Mesa Street, Suite 201 - The Presidio
                                                                                 San Francisco, CA 94129
                                                                             5   Telephone: 415-398-0900
                                                                                 Fax:          415-398-0911
                                                                             6

                                                                             7   Attorneys for Plaintiff

                                                                             8                                UNITED STATES DISTRICT COURT
                                                                             9                              NORTHERN DISTRICT OF CALIFORNIA
                                                                            10

                                                                            11   DARRELL JACKSON, dba JED                             Case No.: 3:20-cv-3232-JSW
                                                                                 PRODUCTIONS
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                                              Plaintiff,                              STIPULATION OF DISMISSAL (FRCP
                                                                            13
                                                                                                                                      41(a)); [PROPOSED] ORDER
                                       San Francisco, CA 94129




                                                                            14           v.
                                             (415) 398-0900




                                                                                                                                      Complaint Filed: May 12, 2020
                                                                            15   APPLE, INC., a California corporation;               Trial Date:      Not Yet Set
                                                                                 NBCUNIVERSAL MEDIA, LLC, a
                                                                            16   Delaware limited liability company;
                                                                                 STORYTELLER DISTRIBUTION CO.,
                                                                            17   LLC, a Delaware limited liability company,
                                                                                 dba AMBLIN PARTNERS, a California
                                                                            18   corporation; DARYL ANDERSON and
                                                                                 AMBER ANDERSON, individually and
                                                                            19
                                                                                 doing business as NAKAMICHE MUZIC
                                                                            20
                                                                                 PUBLISHING.

                                                                            21
                                                                                              Defendants.
                                                                            22

                                                                            23
                                                                                        Plaintiff Darrell Jackson, d/b/a JED Productions and Defendants Apple Inc.;
                                                                            24
                                                                                 NBCUniversal Media, LLC; Storyteller Distribution Co., LLC d/b/a Amblin Partners; and Daryl
                                                                            25
                                                                                 Anderson and Amber Anderson, both individually and doing business as Nakamiche Muzic
                                                                            26
                                                                                 Publishing, hereby jointly stipulate under FRCP 41(a)(1)(A)(ii) that this action be dismissed
                                                                            27
                                                                                 with prejudice as to all claims, causes of action, and parties, with each party bearing that party’s
                                                                            28
                                                                                 own attorneys’ fees and costs.

                                                                                                                                  1
                                                                                         STIPULATION OF DISMISSAL; [PROPOSED] ORDER – Case No. 3:20-cv-3232-JSW
                                                                                    Case 4:20-cv-03232-JSW Document 68 Filed 06/29/21 Page 2 of 3



                                                                             1   Dated: June 29, 2021                  PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                             2

                                                                             3
                                                                                                                               By:     /s/ Nicholas A. Carlin
                                                                             4                                                         Nicholas A. Carlin
                                                                             5
                                                                                                                                       Attorney for Plaintiff Darrel Jackson d/b/a
                                                                                                                                       JED Productions
                                                                             6
                                                                                 Dated: June 29, 2021                  McPHERSON LLP
                                                                             7

                                                                             8

                                                                             9                                                 By:     /s/ Edwin F. McPherson
                                                                                                                                       Edwin F. McPherson
                                                                            10
                                                                                                                                       Attorney for Daryl Anderson & Amber
                                                                            11                                                         Anderson, individually and d/b/a
                                                                                                                                       Nakamiche Muzic Publishing
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                                 Dated: June 29, 2021                  LOEB & LOEB, LLP
                                                                            13
                                       San Francisco, CA 94129




                                                                            14
                                             (415) 398-0900




                                                                            15                                                 By:     /s/ David A. Grossman
                                                                                                                                       David A. Grossman
                                                                            16
                                                                                                                                       Attorney for Apple Inc., NBCUniversal
                                                                            17                                                         Media, LLC, and Storyteller Distribution
                                                                                                                                       Co., LLC
                                                                            18

                                                                            19
                                                                                                                         ATTESTATION
                                                                            20
                                                                                        Pursuant to Local Rule 5-1(i)(3), counsel for Plaintiff certifies that counsel for all parties
                                                                            21
                                                                                 have consented to and authorized the filing of this document with counsel’s electronic
                                                                            22
                                                                                 signatures.
                                                                            23

                                                                            24
                                                                                 Dated: June 28, 2021                          By: /s/ Nicholas A. Carlin
                                                                            25                                                         Nicholas A. Carlin
                                                                            26

                                                                            27

                                                                            28



                                                                                                                                  2
                                                                                         STIPULATION OF DISMISSAL; [PROPOSED] ORDER – Case No. 3:20-cv-3232-JSW
                                                                                    Case 4:20-cv-03232-JSW Document 68 Filed 06/29/21 Page 3 of 3



                                                                             1                              [PROPOSED] ORDER OF DISMISSAL
                                                                             2           Pursuant to the stipulation of the parties under FRCP 41(a)(1)(A)(ii), IT IS ORDERED
                                                                             3   that this action be and hereby is dismissed with prejudice as to all claims, causes of action, and
                                                                             4   parties, with each party bearing that party’s own attorneys’ fees and costs. The Clerk is directed
                                                                             5   to close the file.
                                                                             6           IT IS SO ORDERED.
                                                                             7

                                                                             8   Dated: ______________________                         _________________________________
                                                                             9                                                             HON. JEFFREY S. WHITE
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                       San Francisco, CA 94129




                                                                            14
                                             (415) 398-0900




                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28



                                                                                                                                  3
                                                                                          STIPULATION OF DISMISSAL; [PROPOSED] ORDER – Case No. 3:20-cv-3232-JSW
